DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-34 are pending in the application.
This office action is in response to the amendment filed on 3/16/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 has been considered by the examiner.
Oath and Declaration
The reissue oath/declaration submitted on 3/16/2021 is acknowledged. 
The reissue oath/declaration filed with this response is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
MPEP § 1414.01 The inventor’s oath or declaration for a reissue application must comply with the requirements of 37 CFR 1.63, 1.64, or 1.67. 
1.67 Supplemental oath or declaration set forth:
(b) A supplemental inventor’s oath or declaration under this section must be executed by the person whose inventor’s oath or declaration is being withdrawn, replaced, or otherwise corrected.

The reissue oath/declaration (3/16/2021) was signed Edward J. Wilusz, who is not the person executed the original reissue oath/declaration filed on 4/17/2019. 
Claims 1-34 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CELINE X QIAN/            Primary Examiner, Art Unit 3991  

/Padmashri Ponnaluri/
Primary Examiner, Art Unit 3991

/Jean C. Witz/
Supervisory Primary Examiner, Art Unit 3991